DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-23, and 25-28 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10-23, and 25-28 are allowable since, as argued by Applicant in Remarks dated 10/14/2021, pages     11-14, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “only part of the third pixels being driven during a display operation, and wherein the part of the third pixels driven in the third display region during the display operation are altered every frame”. In claim 13, “the optical module being disposed under the third display region to overlap the third display region in a plan view, the third display region including second transparent regions through which the light passes and third pixels having a third pixel structure and disposed between the second transparent regions”. In claim 23, “wherein the intermediate display region includes sub-intermediate display regions sequentially disposed between the transparent display region and the non-transparent display region and having different area ratios of the second transparent areas”. The closest prior art of record, Yen (US 2020/0335023) discloses a display device (Fig. 1, terminal screen (10,20) [0036, 0039, and 0042] comprising: a display panel (Fig. 1, display 
However, Yen, similarly or in combination with other prior art, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RICARDO OSORIO/Primary Examiner, Art Unit 2692